United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2379
                                     ___________

Carl J. Hach,                             *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Marty C. Anderson,                        *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: August 3, 2006
                                 Filed: August 8, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Carl J. Hach appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition, in which he challenged two prison disciplinary violations and
the resulting loss of good-time credit. The district court held that the finding of guilt
on the first violation was supported by some evidence, and that Hach had procedurally
defaulted his challenge to the second violation by not timely exhausting his
administrative remedies. After carefully reviewing the record and the parties’


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.
submissions on appeal, we conclude the district court’s judgment was correct.
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                     -2-